

115 HR 3171 IH: To amend title XVIII of the Social Security Act to provide that certain orthotist’s and prosthetist’s clinical notes under Medicare be treated as part of the patient’s medical record.
U.S. House of Representatives
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3171IN THE HOUSE OF REPRESENTATIVESJuly 10, 2017Mr. Bishop of Michigan (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide that certain orthotist’s and
			 prosthetist’s clinical notes under Medicare be treated as part of the
			 patient’s medical record.
	
 1.Orthotist’s and prosthetist’s clinical notes as part of the patient’s medical recordSection 1834(h) of the Social Security Act (42 U.S.C. 1395m(h)) is amended by adding at the end the following new paragraph:
			
 (5)Documentation created by orthotists and prosthetistsFor purposes of determining the reasonableness and medical necessity of orthotics and prosthetics, documentation created by an orthotist or prosthetist shall be considered part of the patient’s medical record to support documentation created by eligible professionals described in section 1848(k)(3)(B)..
		